Citation Nr: 1502975	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  11-23 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 20 percent disabling for low back pain with bilateral paresthesia of legs, status post excision of L4-5 and L5-S1 right side foraminotomy.  

2.  Entitlement to an initial rating higher than 50 percent disabling for major depressive disorder and posttraumatic stress disorder (PTSD) prior to January 24, 2014. 

3.  Entitlement to an initial rating higher than 70 percent disabling for major depressive disorder and PTSD since January 24, 2014.


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from June 1988 to May 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that in January 2012 the Veteran's authorized representative withdrew representation of the Veteran.  The Veteran was sent a clarification of representation letter in February 2012.  She was informed of her representation rights and was told that she had 30 days from the date of the letter to respond otherwise it would be inferred that she wished to represent herself.  She did not respond; therefore, it is assumed that she wishes to proceed with this appeal without representation.

This case was remanded by the Board for further development in March 2014.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing program.

The issue of entitlement to a rating higher than 20 percent disabling for low back pain with bilateral paresthesia of legs, status post excision of L4-5 and L5-S1 right side foraminotomy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

Major depressive disorder and PTSD is manifested by occupational and social impairment with deficiencies in most areas but not total occupational and social impairment.  



CONCLUSION OF LAW

The criteria for a uniform rating of 70 percent disabling, but no higher, for major depressive disorder and PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014) ; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.126, 4.130; Diagnostic Code 9434 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in March 2010, VA advised the appellant of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The appellant was also provided notice regarding how disability ratings and effective dates are assigned. 
 
VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.
 
For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159 (d).  Accordingly, the Board will address the merits of the claim.



Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.   Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran appeals the denial of an initial rating higher than 50 percent disabling for major depressive disorder and PTSD prior to January 24, 2014 and a 70 percent disability rating thereafter.  The Veteran's PTSD is evaluated pursuant 38 C.F.R. § 4.130 Diagnostic Code 9434, and is subject to the criteria listed under the General Rating Formula for Mental Disorders. 

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the global assessment of functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  
There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

A GAF score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See DSM-IV.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

Based on the evidence of record, the Board finds that a uniform 70 percent disability rating for major depressive disorder and PTSD is warranted.  In this regard, during this appeal, the Veteran has been isolated and endorsed symptoms of suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, difficulty establishing and maintaining effective work and social relationships and depressed mood.  Furthermore, although an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned (38 C.F.R. § 4.126), it is notable that during examinations conducted from 2009-2011 the Veteran's GAF scores ranged from 40-45 which is indicative of serious symptoms to some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas.  In the view of the Board, the GAF scores are consistent with the Veteran's major depressive disorder and PTSD symptomatology and a 70 percent rating.

In light of the above, the Board finds that the criteria for a 70 percent rating for major depressive disorder and PTSD is warranted since the date of claim.  The Board is mindful that the October 2010 VA examiner only found that the Veteran's disability caused occupational and social impairment with reduced reliability and productivity.  Given the evidence discussed in the VA examinations, VA outpatient treatment records and the lay statements of record, however, the Board finds that occupational and social impairment with deficiencies in most areas has been shown since the date of claim.  Hence, entitlement to a 70 percent rating for PTSD is granted from January 21, 2010.

The Board, however, finds against the assignment of a rating higher than 70 percent for major depressive disorder and PTSD as a majority of the type of criteria contemplated for a 100 percent rating under Code 9434 have not been demonstrated.  To that end, the VA examinations during this time disclose the Veteran is short tempered, socially withdrawn and hyperviligant.  She also endorses symptoms of panic attacks, avoidance, increased startle response, depressed mood, anxiety, suspiciousness, chronic sleep impairment, and disturbance of motivation and mood.  The evidence, however, is devoid of a showing of total occupational and social impairment.  To that end, she remarried in 2005 and reports that it is "going well."  She runs her home and cares for her children.  Although she lacks social interactions, friendships and hobbies, she reports a supportive family environment and being dedicated to her children and spouse.  It is also noted that she runs a nonprofit organization with her stepson, helping women who have been victimized.  The above demonstrates an ability to establish and maintain effective relationships.  

The Board also notes that there is no showing of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene) and/or any other symptoms of similar equivalence required for a total rating.  While she had fair to poor judgment, partial insight, ruminations, obsessive behaviors and a scattered thought process during the October 2010 VA examination, outpatient VA treatment records during this period of time generally reveal she was appropriately dressed/groomed and cooperative.  Her insight, thought process and judgment appeared to be intact, and her speech was coherent.  Her memory and concentration were fair.  She also denied homicidal ideations, hallucinations and/or delusions.  It is also noted that the July 2014 VA examiner found that the Veteran had occupational and social impairment with deficiencies in most areas but not total social and occupational impairment.  The Board acknowledges the Veteran's reports to include social and occupational difficulties.  While the Veteran has been competent and credible when reporting her symptoms, total occupational and social impairment is not shown by the record.  

In sum, the Veteran's symptoms are more characteristic of a disability picture that is contemplated by a 70 percent rating and no more.  Stated differently, the medical and lay evidence as well as the GAF scores establish that there is occupational and social impairment with deficiencies in most areas.  The manifestations, however, even when accepted as credible, do not establish that there is total occupational and social impairment.  Neither the lay or credible medical evidence shows the Veteran's symptoms have been persistent or rises to the level required for a 100 percent evaluation.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  Here, however, an August 2011 rating decision granted the Veteran's separately-raised claim for TDIU, effective January 21, 2010.  Because a TDIU has been in effect throughout the appeal period, Rice is not applicable.

As to whether this case should be referred for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The Board acknowledges the Veteran's reports of occupational and social impairment due to her major depressive disorder and PTSD.  The Board notes, however, that the manifestations of her disability is contemplated by the schedular criteria.  The Veteran has not described any additional, unusual symptomatology for her disability on appeal that is not already contemplated by the schedular rating criteria.  There is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extraschedular consideration is not in order.
ORDER

Entitlement to a uniform initial rating of 70 percent, but no higher, for major depressive disorder and PTSD is granted.  


REMAND

The Veteran appeals the denial of a 20 percent rating for low back pain with bilateral paresthesia of legs, status post excision of L4-5 and L5-S1 right side foraminotomy.  

When this issue was last before the Board in March 2014, the Board found that additional development was needed.  To that end, the Veteran indicated that her back disability has worsened since her last VA examination in 2009.  She now claims incapacitating episodes due to her back disability.  Therefore, the Board found that an additional VA examination was necessary to ascertain the current level of severity of her service connected lumbar spine disability. 

The record shows that the Veteran was scheduled for a lumbar spine examination in July 2014.  The RO documented that the Veteran failed to report for the examination.  The Board notes, however, that there is no showing in the record that the Veteran was given notice of the examination.  It is also noted that mail sent to the Veteran by the RO was returned as undeliverable as of August 2014.  

In the March 2014 remand, the Board directed that in the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  Such documentation is not of record.  A Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
As the remand directives of March 2014 were not completely followed, the RO is again requested to comply with the Board's remand directives, as stated below


Accordingly, the case is REMANDED for the following actions:

1.  Verify the Veteran's current mailing address.

2.  Obtain and associate with the record any outstanding VA outpatient treatment records related to the Veteran's lumbar spine disability.  Further, ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records pertaining to her lumbar spine disability.  All attempts to procure such records must be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then:  (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, schedule the Veteran for a VA compensation examination to determine the nature and severity of her lumbar spine disability.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner must be provided access to the appellant's claims folder, to include Virtual VA, and a copy of this remand.  Range of motion findings reported in degrees must be provided in the examination report.  The examination report should include findings consistent with the decision in DeLuca.  Any limitations due to weakness, fatigability, or incoordination including after repetitive movement must be noted in the examination report, if applicable.  When citing range of motion, the examiner should clearly state at which degree pain begins.  The examiner is asked to state whether the incapacitating episodes described by the Veteran requiring bed rest were prescribed by a physician and necessitated treatment by a physician.  The examiner should also address any neurological problems associated with the spine.  A complete rationale should be provided for any opinion expressed.

4.  The Veteran is to be notified that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
5.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  
 
6.  Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


